Case 8:19-cv-00449-CEH-JSS Document 129 Filed 07/10/20 Page 1 of 2 PageID 2337




                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                      TAMPA DIVISION

 WAHEED NELSON,

        Plaintiff,

 v.                                                                 Case No: 8:19-cv-449-T-36JSS

 BOB GUALTIERI, FLORIDA
 DEPARTMENT OF CORRECTIONS,
 CORIZON LLC, MAXIM HEALTHCARE
 SERVICES, INC., MATTHEW SWICK,
 ALL FLORIDA ORTHOPEDICS
 ASSOCIATES, P.A. and WITCHNER
 BELIZAIRE,

       Defendants.
 ___________________________________/

                                             ORDER

        THIS MATTER is before the Court on Plaintiff’s Motion for Protective Order on the

 Deposition of Plaintiff Waheed Nelson and Motion to Allow for Zoom/Videoconference

 Deposition of Plaintiff Due to COVID-19 Crisis (Dkt. 120), Defendant Bob Gualtieri’s response

 in opposition (Dkt. 121), and the remaining Defendants’ notices of joinder in Defendant Gualtieri’s

 response (Dkts. 122, 124, 125). On July 9, 2020, the Court conducted a hearing on the Motion.

 Upon consideration and for the reasons stated during the hearing, the Motion is granted in part and

 denied in part as follows:

        1. Plaintiff’s Motion for Protective Order is denied in part to the extent that Defendants

            may conduct an in-person deposition of Plaintiff, which shall take place on or before

            August 28, 2020.

        2. Plaintiff’s Motion for Protective Order is granted in part to the extent that defense

            counsel for each Defendant may only be present in-person while deposing Plaintiff on
Case 8:19-cv-00449-CEH-JSS Document 129 Filed 07/10/20 Page 2 of 2 PageID 2338




            behalf of his or her respective client(s).      Defense counsel’s attendance at and

            participation in the deposition shall otherwise occur via Zoom.

        3. Plaintiff’s deposition is limited to a total of seven hours, including breaks. See Fed. R.

            Civ. P. 30(d)(1) (providing that unless otherwise stipulated or ordered by the court, a

            deposition is limited to 1 day of 7 hours).

        DONE and ORDERED in Tampa, Florida, on July 10, 2020.




 Copies furnished to:
 Counsel of Record




                                                 -2-
